1844 (Rev. oo 7fCASE 2:18-CV-15274-MCA-MAK pp QaimAaA AR Sten #q24/18 Page 1 of 4 PagelD: 1

The JS 44 evil cover sheet and the information contained herein neither replace nor supplement the filmg and service of pleadings or other papers as required by law, except as
provided by local rules ef court, This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

 

I. (a) PLAINTIFFS
TAEKKYUN KWON

(b) County of Residence of First Listed Plaintiff

New York

(EXCEPT IN U.S. PLAINTIFF CASES)

Aro ary BE™ Name, Address, and Telephone Number)
450 7th Avenue, Suite 1805

New York, NY 10123

212-194 3680

DEFENDANTS

United States of America, Anthony McNamara, and United States
Postal Service

County of Residence of First Listed Defendant |New Jersey
(IN U.S. PLAINTIFF CASES ONLY)

IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

NOTE:

Attorneys (/f Known)

 

 

Il. BASIS OF JURISDICTION (Place an “X" in One Box Only)

O 1 U.S. Government
Plainuff
&2 U.S. Government

Defendant

0 3° Federal Question

(U.S. Government Not a Party)

0 4 Diversity

(Indicate Citizenship of Parties in Item II)

 

IV. NATURE OF SUIT (Place an "X" in One Box Only)

HI.

CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintifj
(For Diversity Cases Only!) and One Box for Defendant)

PTF DEF PTF DEF
Citizen of This State o1 GO 1 Incorporated or Principal Place 94 04
of Business In This State
Citizen of Another State O02 O 2 {Incorporated aad Principal Place o5 05
of Business In Another State
Citizen or Subject of a 03 QO 3 Foreign Nation go06 O6

Foreign Country

Click here for: Nature of Suit Code Descriptions.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[ CONTRACT TORTS FORFEITURE/PENALTY. BANKRUPTCY OTHER STATUTES ]
3 110 Insurance PERSONAL INJURY PERSONAL INJURY = [0 625 Drug Related Seizure O 422 Appeal 28 USC 158 (3 375 False Claims Act
2 120 Marine 0 310 Airplane 1 365 Personal Injury - of Property 21 USC 881) | 423 Withdrawal J 376 Qui Tam (31 USC
7 130 Miller Act 0 315 Airplane Product Product Liability O 690 Other 28 USC 157 3729(a))
J 140 Negotiable Instrument Liability O01 367 Health Care/ J 400 State Reapportionment
TF 150 Recovery of Overpayment | 320 Assault, Libel & Pharmaceutical PROPERTY RIGHTS 410 Antitrust
& Enforcement of Judgment Slander Personal Injury OC 820 Copyrights © 430 Banks and Banking
0 151 Medicare Act 0 330 Federal Employers’ Product Liability O $30 Patent 7 450 Commerce
9 152 Recovery of Defaulted Liability 368 Asbestos Personal O 835 Patent - Abbreviated 460 Deportation
Student Loans O 340 Marine Injury Product New Drug Application =| 470 Racketeer Influenced and
(Excludes Veterans) © 345 Marine Product Liability 0 840 Trademark Conupt Organizations
J 153 Recovery of Overpayment Liability PERSONAL PROPERTY LABOR SOCIAL SECURITY 480 Consumer Credit
of Veteran’s Benefits 2% 350 Motor Vehicle O 370 Other Fraud O 710 Fair Labor Standards O 861 HIA (1395f1) TD 490 Cable/Sat TV
J 160 Stockholders” Suits (J 355 Motor Vehicle OD 371 Truth in Lending Act O 862 Black Lung (923) & 850 Sccuritics/Commoditics/
J 190 Other Contract Product Liability © 380 Other Personal 0 720 Labor/Management 0 $63 DIWC/DIWW (405(g)) Exchange
7 195 Contract Product Liability | 360 Other Personal Property Damage Relations O 864 SSID Title XVI 7 890 Other Statutory Actions
7 196 Franchise Injury 1 385 Property Damage O 740 Railway Labor Act 0 865 RSI (405(g)) 789! Agricultural Acts
O 362 Personal Injury - Product Liability 0 751 Family and Medical OD 893 Environmental Matters
Medical Malpractice Leave Act 3 895 Freedom of Information
l REAL PROPERTY CIVIL RIGHTS PRISONER PETITIONS [0 790 Other Labor Litigation FEDERAL TAX SUITS Act
J 210 Land Condemnation 0 440 Other Civil Rights Habeas Corpus: 0 791 Employce Retirement 1 $70 Taxes (U.S, Plain 1 896 Arbitration
J 220 Foreclosure 0 44] Voting 7 463 Alien Detainee Income Security Act or Defendant) J 899 Adiministrative Procedure
J 230 Rent Lease & Ejectment O 442 Employment 1 510 Motions to Vacate O 871 IRS—Third Party Act/Review or Appeal of
J 240 Torts to Land 0 443 Housing/ Sentence 26 USC 7609 Avency Decision
7 245 Tort Product Liability Accommodations 0 530 General J 950 Constitutionality of
7) 290 All Other Real Property (1 445 Amer, w/Disabilities -] 0 535 Death Penalty IMMIGRATION State Statutes
Employment Other: O 462 Naturalization Application
0 446 Amer. w/Disabilities - |) 540 Mandamus & Other | 465 Other Immigration
Other 550 Civil Rights Actions
(0 448 Education C1 555 Prison Condition
0 560 Civil Detainee -
Conditions of
Confinement
V. ORIGIN (Place an “X" in One Box Onty)
M1 Original O02 Removed from O 3° Remanded from O 4 Reinstated or O 5 Transferred from O 6 Multidistrict 18 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(speci Transfer Direct File

 

Vil. CAUSE OF ACTION

28 U.S.C. 2674

 

Brief description of cause:

Federal Tort Claims Act

Cite the U.S. Civil Statute under which you are filing (De not cite jurisdictional statutes untess diversity):

 

Vil. REQUESTED IN

COMPLAINT:

[1 CHECK IF THIS IS A CLASS ACTION

UNDER RULE 23, F.R.Cv.P.

DEMAND $
1,000,000.00

CHECK YES only if demanded in complaint:
JURY DEMAND: Wt Yes ONo

 

VIN. RELATED CASE(S)

IF ANY

(Sec tasteuctions)

JUDGE

DOCKET NUMBER

 

DATE

\nlaylig

FOR OFFICE USE ONLY

RECHIPT 4

AMOUNT

SIGNATURE OF AYR \ OF RECORD
; X

APPLYING IFP

WikeJ

JUDGE MAG. JUDGE
Case 2:18-cv-15274-MCA-MAH Document1 Filed 10/24/18 Page 2 of 4 PagelD: 2

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

TAEKKYUN KWON, : UNITED STATES DISTRICT COURT
: FOR THE DISTRICT OF NEW JERSEY
Plaintiff(s),
Case No.:
Vv.
: COMPLAINT WITH DEMAND FOR TRIAL BY
UNITED STATES OF AMERICA, : JURY

ANTHONY MCNAMARA, and
UNITED STATES POSTAL
SERVICE,

Defendant(s).

 

Plaintiff TAEKK YUN KWON by way of Complaint, states:

PARTIES

Plaintiff TAEKKYUN KWON is an adult individual residing at 42-44 162" Street
Flushing, New York 11358.
Defendant ANTHONY MCNAMARA is an adult individual residing at 19 Oak Street,
Mt. Arlington, New Jersey 07856.
Defendant UNITED STATES POSTAL SERVICE is a federal government agency
with an office located at 560 Huyler Street, South Hackensack, New Jersey 07606.

JURISDICTION AND VENUE
This Court has jurisdiction over this claim against the United States of America,
ANTHONY MCNAMARA, and the UNITED STATES POSTAL SERVICE pursuant
to 28 U.S.C. 1331.
The acts or omissions giving rise to the Plaintiff's claim occurred in the District of New
Jersey. Venue is therefore proper under 28 U.S.C. 1391(b).

ALLEGATIONS
Case 2:18-cv-15274-MCA-MAH Document1 Filed 10/24/18 Page 3 of 4 PagelD: 3

10.

11.

12,

13.

14.

On or about January 4, 2018, Plaintiff TAEKK YUN KWON was the driver of a motor
vehicle which was traveling on Bergen Turnpike in Little Ferry, New Jersey.

At the same time and place aforesaid, Defendant ANTHONY MCNAMARA was
driving a motor vehicle owned by Defendant UNITED STATES POSTAL SERVICE,
which was also traveling on Bergen Turnpike in Little Ferry, New Jersey.

On or about January 4, 2018, an incident occurred when the Defendants’ vehicle struck
the vehicle driven by Plaintiff TAEKK YUN KWON.

Defendants ANTHONY MCNAMARA operated his motor vehicle in such a careless
and negligent manner so as to cause an accident with the vehicle which Plaintiff
TAEKKYUN KWON was driving.

Defendant UNITED STATES POSTAL SERVICE negligently entrusted its vehicle to
Defendant ANTHONY MCNAMARA.

At the time of the January 4, 201 8accident, Defendant ANTHONY MCNAMARA was
an employee and/or agent of Defendant UNITED STATES POSTAL SERVICE and
was acting within the scope of his employment/agency.

As a direct and approximate result of said accident, Plaintiff TAEKKYUN KWON,
suffered severe painful bodily injuries, which injuries necessitated her obtaining
medical treatment, sustaining lost wages and which caused her great pain and suffering.
The acts or omissions by the Defendants described herein constitute the tort of
negligence under the laws of the State of New Jersey.

Under the Federal Tort Claims Act, the Defendants are liable for these acts or

omissions.
Case 2:18-cv-15274-MCA-MAH Document1 Filed 10/24/18 Page 4 of 4 PagelD: 4

WHEREFORE, Plaintiff TAEKK YUN KWON demands judgment against the Defendants
UNITED STATES OF AMERICA, ANTHONY MCNAMARA, and UNITED STATES
POSTAL SERVICE for compensatory damages, together with interest, cost of suit, attorneys’ fees,

and such other relief as this Court deems just and proper.

/s/ David Wasserman

David M. Wasserman, Esq. (Attorney ID 013622006)
ANDREW PARK, P.C.

450 Seventh Avenue, Suite 1805

New York, NY 10123

Tel: (212) 239-3680 Fax: (212) 239 3683

E-mail: dw(@andrewparkpe.com

Attorneys for Plaintiff

Dated: October 24, 2018
